PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fraley et al.
Application No. 13/911,838
Filed: June 06, 2013
For: Mobile Device Management System

:
:
:	DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed December 22, 2020, to revive the above-identified application. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” and include the lacking item(s) noted above.  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The petition is DISMISSED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a).  As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed April 18, 2019, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on June 19, 2019.  See MPEP 1215.04.


A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 

See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above. In this regard, the amendment submitted on 
December 22, 2020 is not a proper response to a Notice of Appeal because no claims were allowed due to the appeal was dismissed and the proceedings as to the rejected claims were terminated.  Therefore, the required reply must be a  an appeal brief in accordance with 37 CFR 41.37, or a Request for Continued Examination (RCE) and submission (37 CFR 1.114),  or a continuing application under 37 CFR 1.53(b). 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Schene Gray at (571) 272-2581.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).